DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 10,891,575 (referred as ‘757 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1-20 is fully defined by claims of the ‘757 patent.  For example, as to the instant claim 1, claim 1 of the ‘757 patent discloses a method of determining whether a camera is occluded (see lines 1-2), the method comprising:
capturing an image using the camera, the camera having a plurality of different colored pixels, each pixel including a photosensor (see lines 3-5: red, green and blue pixels correspond to the so-called “a plurality of different colored pixels”);
determining, by one or more processors, output values for the photosensors of each of the plurality of different colored pixels for the image (see lines 6-8);
comparing, by the one or more processors, the output values of pixels of the plurality of different colored pixels having a first color to one or more of the output values of the pixels of the plurality of different colored pixels having a second color (see lines 9-12); and
based on the comparing, determining, by the one or more processors, that the camera is occluded (see lines 13-14).
Therefore, instant claim 1 fails to define an invention that is patentably distinct from claim 1 of the ‘757 patent. Furthermore, each of the limitations recited in instant claim 1 is anticipated by patented claim 1 and anticipation is “the ultimate or epitome of obviousness.”
Likewise, each of instant claims 2-20 is fully defined by patented claims 1-20 for the same reasons above and pointed out below.
As to instant claim 2, see claim 2 of the ‘757 patent.
As to instant claim 3, see claim 3 of the ‘757 patent.  With regard to “the plurality of different colored pixels include red, green, and blue pixels”, see lines 3-5 in claim 1 of the ‘757 patent in which claim 3 depends from.
As to instant claim 4, see claim 4 of the ‘757 patent.
As to instant claim 5, see claim 5 of the ‘757 patent.
As to instant claim 6, see claim 6 of the ‘757 patent.
As to instant claim 7, see claim 7 of the ‘757 patent.
As to instant claim 8, see claim 8 of the ‘757 patent.
As to instant claim 9, see claim 9 of the ‘757 patent.
As to instant claim 10, see claim 10 of the ‘757 patent.
As to instant claim 11, see claim 11 of the ‘757 patent.
As to instant claim 12, see claim 12 of the ‘757 patent.
As to instant claim 13, see claim 13 of the ‘757 patent.
As to instant claim 14, see claim 14 of the ‘757 patent.
As to instant claim 15, see claim 15 of the ‘757 patent.
As to instant claim 16, see claim 16 of the ‘757 patent.
As to instant claim 17, see claim 17 of the ‘757 patent.
As to instant claim 18, see claim 18 of the ‘757 patent.
As to instant claim 29, see claim 19 of the ‘757 patent.
As to instant claim 20, see claim 20 of the ‘757 patent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DMD
10/2022

/DUY M DANG/Primary Examiner, Art Unit 2667